t c memo united_states tax_court judith d lawton petitioner v commissioner of internal revenue respondent docket no filed date thomas g lemons for petitioner john m zoscak jr for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a of the code and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's and federal income taxes of dollar_figure and dollar_figure respectively the issue for decision is whether any part of certain cash payments received by petitioner from her former spouse were amounts fixed in their divorce instrument as a sum payable for the support of their minor child petitioner's entitlement to the earned_income_credit is dependent upon our resolution of the issue for decision all of the facts have been stipulated and along with the attached exhibits are incorporated herein by reference findings_of_fact petitioner resided in houston pennsylvania when she filed the petition in this case petitioner is the former spouse of raymond lawton petitioner and raymond lawton were separated and living apart in and during and petitioner and raymond lawton had one minor child requiring child_support the court of common pleas of washington county pennsylvania court of common pleas issued a temporary order on date in the case of judith lawton v raymond lawton case no dr directing raymond lawton to make monthly payments of dollar_figure plus arrearages effective date for support of spouse and one child under support guidelines issued by the pennsylvania supreme court raymond lawton would have been required to pay for the support of petitioner and one child dollar_figure per month during and in response to petitioner's motion as plaintiff to modify its temporary order the court issued a second temporary order on date vacating its first temporary order and ordering mr lawton to pay monthly effective date the sum of dollar_figure for support of spouse and one child on date the court issued an order of support vacating the temporary order of date and directing mr lawton to pay effective date the sum of dollar_figure per month for support of spouse and one child petitioner and mr lawton were divorced in july of and on date the court of common pleas issued an order requiring mr lawton to pay the sum of dollar_figure per month for one child genevieve and dollar_figure per month for ryan for college support raymond lawton made support payments to petitioner of dollar_figure during and dollar_figure in petitioner did not report as income in either year the payments she received from raymond lawton pursuant to the orders of the court of common pleas issued prior to the divorce in july of opinion gross_income includes payments of alimony or separate_maintenance see sec 7v1l a sec_71 defines the term alimony_or_separate_maintenance_payment in general the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse positions of the parties respondent's notice_of_deficiency determined that petitioner received alimony or support payments of dollar_figure in and dollar_figure in the parties have stipulated however that the payments actually made by raymond lawton to petitioner totaled dollar_figure in and dollar_figure in respondent argues that the payments constitute taxable_income because they are payments of alimony or separate_maintenance as described in sec_71 petitioner does not dispute that to the extent of dollar_figure in and dollar_figure in the amounts she received from raymond lawton are alimony or separate_maintenance payments but the balance of the payments are not alimony or support payments petitioner argues because they are described in sec_71 --amounts fixed by the divorce instrument as payable for the support of the minor child of raymond lawton petitioner argues that the amount of the payment is fixed not in the instrument itself but by operation of the support guidelines contained in pennsylvania court rules the text of the orders of the court of common pleas issued in petitioner's divorce proceedings provides for the support of spouse and one child respondent argues that this language fails to fix any of the amounts at issue as payable for the support of the minor child of raymond lawton and petitioner to the extent that petitioner goes outside the language of the court order of support to prove amounts for child_support respondent argues that she is improperly relying on evidence extrinsic to the divorce_or_separation_instrument we must decide therefore whether the support terms of the court order under which petitioner received her payments fixed a sum as payable for the support of the minor child of her former spouse if they did not fix such an amount we must sustain respondent's adjustments to the extent of the payments actually received by petitioner fixed amount of child_support treatment as alimony shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse sec_71 see also ambrose v commissioner tcmemo_1996_128 sec_1 1t c q a-16 temporary income_tax regs fed reg date in addition any payment will be treated as an amount fixed as payable as child_support if the payment specified in the instrument is reduced upon the happening of a contingency specified in the instrument relating to a child or at a time which can clearly be associated with a contingency sec 7t1 c see also sec_1_71-1t q a-16 through temporary income_tax regs fed reg date the term divorce_or_separation_instrument includes a court decree requiring a spouse to make support payments to the other spouse see sec_71 c support amounts determined by court rule we examine the separation instrument in this case to determine whether it fixes a sum or part of a payment as payable for the support of a child of the payor spouse the date retroactive order of support of the court of common pleas remained in effect until entry of the divorce decree of date the order of support requires petitioner's former spouse to pay for support of spouse and one child in domestic relations proceedings in the commonwealth of pennsylvania under pennsylvania rules of civil procedure pa r civ p the court on itss own motion or upon the motion of either party may make an unallocated award in favor of the spouse and one or more children or the court may state separately the amount of support allocable to the spouse and to each child here the language of the order of support does not fix any specific amount for the payment of child_support the language in petitioner's order of support makes an unallocated award of spousal and child_support petitioner's argument is that all awards of support for a spouse a child or both must nevertheless conform to guidelines mandated by federal_law and adopted under rules of the pa r civ p although unallocated the amount of child_support that she received petitioner argues is easily determinable by reference to the support guidelines federal_law and state requirements by way of the child_support enforcement amendments of publaw_98_378 sec a 98_stat_1321 amended by the family support act of publaw_100_485 and b 102_stat_2346 u s c secs congress mandated that each state must establish guidelines for child_support award amounts under u s c sec_667 there shall be a rebuttable_presumption that a judicial award of child_support in the amount that would result from application of the guidelines is the correct amount of child_support to be awarded pennsylvania adopted in pursuant to the act of date as amended pa cons stat ann section west a support guideline formula that was in effect during the years at issue in this case see pa r civ p through the guidelines utilize the net incomes of both parties and are based on the assumption that a child's needs increase as the combined net_income of the parents increases see pa r civ p explanatory comment----1993 b the amount of child_support spousal support or alimony pendente lite shall be determined in accordance with the support guidelines either by using the net_income formula or by using charts derived from the formula called grids pa r civ p 16-l1 a pa r civ p explanatory comment--1993 c pa r civ p a and see ball v minnick a 2d pa by court rule if the court determines that there is an obligation to pay support there shall be a rebuttable_presumption that the amount of the award determined from the guidelines is the correct amount of support to be awarded emphasis supplied the presumption can be rebutted if the trier of fact makes a written finding that the guideline amount would be either unjust or inappropriate see pa r civ p b ball v minnick supra for various net_income levels of the parties and the number of their children up to the grids provide two numbers one amount for child_support only and one amount that is combination of spousal and child_support merely by consulting the grids petitioner insists the portion of the total amount of support she received that is child_support can be determined amounts must be fixed in the instrument even assuming for the sake of argument that a simple reference to the grid’ would produce an accurate figure for what portion of the amounts she received was for child_support petitioner has not satisfied the requirements of sec_71 the amount of child_support must be fixed by the terms of the instrument see sec_71 the supreme court stated ‘respondent appears to raise an evidentiary objection to the use of the grids of pa r civ p on which petitioner bases part of her argument our holding in the case moots the objection but see 116_us_1 law is known to the court as law alone needing no averment or proof advisory committee's note on judicial_notice of law fed r evid 56_frd_183 the rules are founded on the assumption that law is never a proper concern of the rules of evidence but rather of the rules of procedure -- - in 366_us_299 that it is the 'written instrument' that must 'fix' the portion of the payment that is for child_support petitioner replies that lester has been overruled by statute while it is true that the result in lester has been overruled by sec_71 the principles of lester still apply to cases to which the latter provision does not see eg raymond v commissioner tcmemo_1997_219 ambrose v commissioner tcmemo_1996_128 of course the statutory requirements are satisfied when an amount is payable entirely on behalf of the child see sperling v commissioner tcmemo_1982_681 affd 726_f2d_948 2d cir college tuition payments but the language of the support order in this case makes an unallocated award of support to spouse and child by making an unallocated award of support in view of the language of pa r civ p f it appears that the court of common pleas intended that the full amount of the periodic_payments would be taxable to petitioner and deductible by mr lawton see mannina v commissioner tcmemo_1985_565 we observe also that the deficit_reduction_act_of_1984 defra publaw_98_369 stat reenacted as sec_71 the language of former sec_71 b requiring the divorce_or_separation_instrument to fix the amount of child_support in addition defra enacted new sec_71 d as enacted by defra sec_71 d as one of the requirements a cash payment must meet to be considered alimony provides that the divorce_or_separation_instrument must state that there is no liability to make a payment after the death of the payee spouse the latter requirement was altered years later by the tax_reform_act_of_1986 tra publaw_99_514 sec b 100_stat_2853 as a result of the tra if the other statutory requirements are met even without language in the instrument a payment may be alimony if state law terminates the payor's liability at the death of the payee spouse see cunningham v commissioner tcmemo_1994_474 if congress had intended that state law could fix the amount of child_support payments where such amounts are not fixed by the terms of the divorce_or_separation_instrument it certainly could have made a similar change in the wording of sec_71 we conclude from the absence of such a change that congress did not intend the interpretation that petitioner advocates federal policy and pennsylvania court rule under sec_215 an individual taxpayer is allowed to deduct amounts paid as alimony or separate_maintenance as defined under sec_71 alimony and separate_maintenance payments are includable in the gross_income of the recipient under sec_71 the purpose of the federal tax treatment of alimony is to relieve the payor of the burden of paying tax on the income which is transferred to the payee spouse as alimony and to impose that burden on the spouse receiving the alimony in addition to transferring the tax burden overall tax savings generally result because the payor spouse is usually taxed at a higher rate than the payee see staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print the same principles are recognized and followed by the courts of pennsylvania see pa r civ p f respondent argues that pa r civ p f also makes it clear that the grids already take into account the federal tax consequences of support payments we agree with respondent although an order awarding both spousal and child_support may either be allocated or unallocated the grids assume that such an order will be unallocated see pa r civ p f therefore if an order is to be allocated instead of the grids the formula set forth in rule a shall be utilized to determine the amount of support allocable to the spouse making adjustments for the federal_income_tax consequences of an allocated order pa r civ p see holland v holland a 2d pa super while the entire amount of an unallocated award is taxable as income to the recipient spouse the child_support portion of an allocated award is taxed instead to the payor citing coffey v coffey a 2d pa super reisinger v reisinger a 2d pa super were we to accept petitioner's argument the federal tax results would be the same whether the state court makes an allocated or an unallocated award of spousal and child_support a result contrary to both federal_law and state policy and practice the relief petitioner in effect seeks in this court allocation of unallocated support payments to child_support could have been sought directly by petitioner by motion in the court of common pleas see pa r civ p see also ambrose v commissioner supra contingency related to the child petitioner also states that the court applying sec_71 has treated amounts as child_support where the the support guidelines formula of pa r civ p is based in large part upon the parties' net_income in determining net_income certain subtractions must be made including those for federal state_and_local_income_taxes and for alimony paid to the other party pa r civ p b certain additions must also be made one of the additions to the net_income of a party in the discretion of the trier of fact is alimony id happening of a contingency related to the child causes the support payment to be reduced we agree see hammond v commissioner tcmemo_1998_53 fosberg v commissioner tcmemo_1992_713 petitioner however fails to point out and we are unable to find any contingency in the support orders in evidence that is of the type described in sec_71 there is accordingly no warrant for treating any portion of the subject payments as child_support see heller v commissioner tcmemo_1994_423 conclusion respondent's determination that amounts paid to petitioner for support in and are alimony income is sustained to reflect the foregoing decision will be entered under rule
